DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 1/27/2020. 
The application has claims 1-20 present. All the claims have been examined.
The information disclosure statement (IDS) submitted on 10/07/2020 and 11/05/2020 have been considered by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In regards to claims 1-7, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims 1-7 recite a “system” hosted by a platform. The claims fail to define any structure or hardware. The specification merely describes the “platform” as seen in element 16 of Fig. 1 (see par. 45 as well), which could just be a cloud network.  Accordingly, the recited “system” is considered either computer software per se or possibly transitory signals, and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.


In summary, Claim 16 recites a “an interface” that include “entry fields or selection fields for accepting input from a user.”  The specification appears to describe this interface as element 350 in Fig. 5. The invention recited in Claim 16 is nonstatutory because these “fields” are a computer software module for accepting input from the user. Further, nowhere in the specification does these interfaces with fields not limit them from being software. Thus, the recited “user interface” of Claims 16-20 also fails to define structure or hardware, hence is likewise not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 6-11, 14-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuruba (US 10782870), in view of  De Sousa Webber (US 20170053025)

In regards to claim 1, 8 and 16 Kuruba teaches method and system, comprising: wherein the system is configured to perform operations comprising: in response to a process step being reached, causing the display of a task on a task list on a user interface of a client device in communication with a respective client instance (see FIG. 1-3, 6 and at least col 1 lines 46-67,  ; scroll bar contains a list of task indicator which provides the user means to know, navigate and display portions of text that have to be reviewed , wherein the task is for acquiring one or more of a signature, a credential, or an acknowledgement (see at least col 6 lines 18-36, tasks of acknowledging different information in different portion of a patients file); in response to a selection of the task from the task list, causing one or more interaction regions to be displayed on the user interface, wherein the one or more interaction regions are configured to receive one or more of an electronic signature input, a credential input, or an acknowledgment input (see at least col 5 line 28 to col 6 line 36 and claim 1, user interacts with the indicators which in turn provide the user with the portions of importance and those portions have areas of interaction where the user clicks to confirm acknowledgment and receive signature); in response to one or more of the electronic signature input, the credential input, or the acknowledgment input being provided in the respective interaction regions and an acceptance input being received, updating the task as completed and removing the task from the task list (see col 7 line 3-10, confirming and removing the task).
Kuruba doesn’t specifically teach one or more client instances hosted by a platform, wherein the one or more client instances support application and data access on one or more remote client networks.
(see para 255, medical documents in a cloud environment).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of De Sousa Webber to modify the teachings of Kuruba, since a person would have recognize the benefit for content and environment access, given that allows for processes to run on the cloud and not use many resources in the local device.

In regards to claim  2, Kuruba discloses wherein the client device comprises a desktop device and the user interface comprises a desktop user interface (see col 5 line 5-18, display on a computer device).

In regards to claim 3, Kuruba discloses wherein the client device comprises a mobile device and the user interface comprises a mobile device user interface (see col 5 line 5-18, display on a table or other mobile device).

In regards to claims 6, 14 and 19 Kuruba discloses wherein acknowledgement text is displayed on the user interface with a respective interaction region configured to receive the acknowledgement input (see at least col 6 lines 18-36, acknowledgment text and input for the user).

In regards to claims 7 and 15, Kuruba discloses, wherein an electronic document or form is displayed on the user interface at the same time or before the one or more interaction regions are displayed (see fig 1-3, 6 and col 5 line 19-67 and col 6 lines 18-36, acknowledgment text and input for the user).

De Sousa Webber teaches wherein the user interface is displayed on a client device in communication with a client instance hosted on a cloud computing platform (see para 255, medical documents in a cloud environment).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of De Sousa Webber to modify the teachings of Kuruba, since a person would have recognize the benefit for content and environment access, given that allows for processes to run on the cloud and not use many resources in the local device.

In regards to claim 10, Kuruba further teach wherein the user interface comprises a mobile device user interface (see col 5 line 5-18, display on a table or other mobile device).

In regards to claim 11, wherein the mobile device user interface comprises a succession of navigable screens configured to fit the size and form factor of a mobile device (see col 5 line 5-18, display on a table or other mobile device).

Claims 4 and 12  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuruba and De Sousa Webber as applied to claims above, in view of Hickey (US 20160321214).

In regards to claims 4 and 12, Kuruba teaches signature input (see claim 1), but does not specifically teach wherein the electronic signature input comprises one of a typed signature or a drawn signature.
(see abstract and at least para 10, free hand signature on device screen).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Hickey to modify the teachings of Kuruba, since a person would have recognize the benefit for facilitating signing process.

Claims 5, 13, 17 and 18  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuruba and De Sousa Webber as applied to claims above, in view of Ladden el at. (US 20160171439)

In regards to claims 5 and 13, Kuruba doesn’t specifically teach wherein the credential comprises a password.
Ladden teaches wherein the credential comprises a password (see para 217, teaches different forms of electronic acknowledgements which include a PIN code, other form of password).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Ladden  to modify the teachings of Kuruba, since a person would have recognize the benefit for facilitating providing different forms of electronic acknowledgement.

In regards to claim 17, Kuruba doesn’t specifically teach wherein input to the signature-type selection field is optional so that the respective signature or acknowledgement task requires only an acknowledgement.
Ladden teaches wherein input to the signature-type selection field is optional so that the respective signature or acknowledgement task requires only an acknowledgement (see para 217, teaches different forms of electronic acknowledgements which include a PIN code, other form of password that a user can utilize).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Ladden  to modify the teachings of Kuruba to allow a user to use any of the known ways to input an acknowledgment, since a person would have recognize the benefit for facilitating to a user options in providing different forms of electronic acknowledgement.

In regards to claim 18, Kuruba doesn’t specifically teach wherein input to the acknowledgment field or selectable control is optional so that the respective signature or acknowledgement task requires only a signature.
Ladden teaches wherein input to the acknowledgment field or selectable control is optional so that the respective signature or acknowledgement task requires only a signature.
 (see para 217, teaches different forms of electronic acknowledgements which include a PIN code, other form of password that a user can utilize).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Ladden  to modify the teachings of Kuruba to allow a user to use any of the known ways to input an acknowledgment, since a person would have recognize the benefit for facilitating to a user options in providing different forms of electronic acknowledgement.

Claim 20  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuruba and De Sousa Webber as applied to claims above, in view of Kolesov et al(US 20190087398)



Kolesov teaches further comprising a document name field configured to receive a fifth indication corresponding to a respective document name with which the respective signature or acknowledgment task is associated (see para 40. Title input field on a created form).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Kolesov  to modify the teachings of Kuruba, since a person would have recognize the benefit for providing means to input the form name in order to properly use and save and retrieve the form.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144